Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1-13 allowed.
Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter
The following is an examiner’s statement of reasons for allowance: 
Woodhead [20180004244 ] teaches  “ The first device may be configured to: generate a playout time for playing media, the playout time being in a timescale of the first and second software clocks; and send the playout time to the second device, wherein the second device is configured to: estimate a second hardware clock value corresponding to the playout time; and play media when the second hardware clock ticks to the estimated clock value and 0088: ” the time provided by clocks 111 and 112 may be implemented as the number of nanoseconds since the master device 101 was powered-up. In this case, all devices in the system 100 share the same timescale and epoch. An example of how the software clock 112 of slave device 102 can be synchronised with the software clock 111 of the master device 101 is described in the example below in relation to FIG. 2”




The prior art of record either individually or in combination does not teach:

wherein the first processing module is further configured to send a command to the second processing module, wherein said command includes an execution time for a task relative to the first value; 
wherein the second processing module is configured to determine the execution time for said task relative to the second value and to execute said task at said execution time.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176. The examiner can normally be reached Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHAB R PANDEY/Primary Examiner, Art Unit 2187